Citation Nr: 1138720	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA benefits.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran had recognized service in the Philippine Scouts from January 1946 to January 1949.  He died in August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Board previously denied the appellant's claim to be recognized as the Veteran's surviving spouse in August 2010.

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the April 2011 Joint Motion.  

The Court granted the Joint Motion for remand in April 2011 and returned the case to the Board.

The Board wrote to the appellant, via her attorney, in July 2011.  She was advised that the case was returned to the Board by the Court.  She was further advised that she had 90 days to submit additional evidence or argument in support of her claim.  The appellant submitted additional written argument in support of the claim in August 2011.

The Board notes that the appellant previously submitted additional written argument to the Board after a decision was rendered in August 2010.  The written argument was received in September 2010.  The submission is duplicative of evidence previously of record; thus, there is no need to seek a waiver from the appellant of consideration of the evidence by the agency of original jurisdiction (AOJ) in proceeding with the appellate review of this case.

The issue of entitlement to Dependency and Indemnity Compensation (DIC)/Death Pension benefits was previously raised by the appellant but has not yet been adjudicated due to the need to resolve the issue as to her status as a surviving spouse.  The issue of surviving spouse has now been resolved in the appellant's favor.  The issue of entitlement to DIC/Death Pension benefits is referred to the AOJ for appropriate action.  The AOJ should refer to the Joint Motion for direction as to the notice required to be provided prior to any adjudication of the claim on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran and the appellant, residents of the Republic of the Philippines, entered into a common-law marriage in May 1953.  

2.  Common-law marriage is not recognized by the Republic of the Philippines.

3.  The Veteran died in August 1968.  The appellant was still the Veteran's common-law spouse at that time.

4.  The appellant and the Veteran were never legally married prior to his death.

5.  There is insufficient evidence of record to demonstrate that the appellant did not know that a common-law marriage was not legal in the Republic of the Philippines at the time she and the Veteran entered into the common-law marriage; or, that she became aware of such a legal impediment prior to the Veteran's death.

6.  The appellant and the Veteran had a deemed valid marriage.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran, for VA benefits, have been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served in the Philippine Scouts from January 1946 to January 1949.  He later claimed that he had service in the Philippine Expeditionary Forces to Korea (PEFTOK) from 1950 to 1953 and continued service in the Philippine Army until 1960.

The evidence of record shows that the Veteran submitted a VA Form 10-P-10, Application for Hospital Treatment or Domiciliary Care, in July 1967.  At that time he listed the appellant as the person to be notified in an emergency.  He also identified her as his wife.  He checked that he was married in block #14 of the form.  Finally, in block #33, he designated several individuals, in descending order, to receive possession of his personal property that may be left on VA premises.  The appellant was the first person named, followed by the names of their five children.  This was the first claim for VA benefits in the claims folder.

The Veteran also submitted a VA Form VB8-4169, Supplement to VA Forms 8-526, VB8-534, and 8-535 (For Philippine claims), in July 1967.  The form solicited information regarding his claimed U.S. service.  The form asked for information regarding the Veteran's parents but did not inquire as to his marital status.  

The Veteran submitted a claim for service-connected disability compensation in December 1967.  He submitted a VA Form 21-526, Veteran's Application for Compensation or Pension.  The Veteran reported in block #22 that he was married and that he was married one time as was his spouse in blocks # 23 and 24, respectively.  In block #25, for date and place of marriage, the Veteran reported that he and the appellant had lived together since May [redacted], 1953.  He also said they were not officially married.  In other entries he repeatedly stated that they had lived together continuously.  He listed the names of their five children.  Finally, in block #45 the Veteran said that his wife was from [redacted].  He said she had joined him in Rosales, Pangasinan.  He also said that, because they could not request consent from her parents, they were not married legally up to the present. 

The Veteran died in August 1968.  According to the death certificate, the Veteran was born in June 1925, and died at the age of 43 years of cor pulmonale.  According to the informant, who was his father, the Veteran was married to the appellant.  

In September 1968, the Veteran's father applied for benefits as the beneficiary of his son.  The Veteran's father stated that the Veteran did not have a legal wife during his lifetime.  It was the father's theory that the Veteran was single while in service and that the parents should receive the benefits of any insurance.  

In a December 1968 Dependency and Indemnity Compensation (DIC) claim filed by the Veteran's parents, they stated that the Veteran had lived with the appellant sometime in the year 1953, but that the couple had not been legally married.  The Veteran's parents stated that the Veteran and the appellant had had five children, but, again stated that they were not legally married.  

Also in September 1968, the appellant filed for benefits as the Veteran's surviving spouse.  She stated that she was the legal wife and mother of his five minor children.  The RO denied the claims submitted by all parties on the basis that the disability that caused his death was not related to service, and, hence, service connection for the cause of the veteran's death was not warranted.  The question of the appellant's status as surviving spouse was not addressed.

The current claim was filed by the appellant in May 2008.  She stated that her common-law husband had died in August 1968, and that his parents had prevented her from filing a claim, saying their son was not legally married to her.  Of note, she provided her date of birth in December 1932.  She also submitted a copy of a birth certificate for her daughter [redacted].  The daughter was born in November 1958.  The birth certificate listed the appellant and Veteran as the parents and as married in May 1953.  The Veteran's age was correctly listed as 32.  The appellant's age was incorrectly listed as 24 when it should have been 25.  The birth certificate listed the Veteran's occupation as soldier which would be consistent with his prior statement of serving in the Philippine Army until 1960.

The appellant submitted the birth certificates for the remaining four children in June 2008.  A review of the documents reveals that they are not the model of accuracy based on a review of all of the evidence of record.  The birth certificate for the oldest child, [redacted], shows his date of birth in January 1954.  His birth is listed as legitimate with the Veteran and the appellant as parents.  The ages of the Veteran (28) and the appellant (unreadable, although possibly 22) are listed.  As before, the Veteran's occupation as solider is listed.  The next child, [redacted], was born in June 1956.  The birth was listed as legitimate with the Veteran and the appellant as parents.  The Veteran's age of 30 was listed correctly; however, the appellant's age was incorrectly listed as 17.  This is an obvious error as the appellant has given her date of birth as December 1932 and the other birth certificates provide ages for the appellant at the time of birth of the several children that are either correct for that date of birth or very close.  The Veteran was still listed as a soldier.  

The birth certificate for [redacted], shows that she was born in November 1964.  The Veteran and the appellant are reported as married since May 1953.  The Veteran's age is listed as 39 and the appellant as 32.  The fifth child, [redacted], was born in May 1967.  The birth certificate listed the Veteran and the appellant as the parents and married as of May 1953.  The Veteran's age was listed as 46, instead of 41.  The appellant's age was off by a year when it was listed as 35 instead of 34.  

The appellant's claim was denied in January 2009.  The basis for the denial was that the appellant was not considered to be the Veteran's surviving spouse as they were not married for one year prior to his death.  There was no adjudication on the merits of whether DIC or death pension benefits were warranted.  The denial letter provided citations to the applicable regulations regarding how a marriage is defined and how a determination is made as to whether an individual is a surviving spouse.  The letter also included a list of evidence reviewed.  This was limited to items submitted with the current claim with no reference to evidence submitted in 1967.

The Board notes that there was no pre-adjudication notice on how to substantiate a claim for DIC, death pension benefits, or how to establish status as a surviving spouse.

The appellant submitted her notice of disagreement (NOD) in February 2009.  She acknowledged the letter that denied her claim and the basis for the denial.  The appellant said that the Veteran had assured her that a common-law wife in the military was entitled to benefits upon proof of a common-law marriage.  She said that, as they had five children together and that they were the Veteran's only family, she was not bothered that there could be legal impediments.  She noted that Philippine laws were patterned after U.S. laws and provided copies of domestic partner benefits' decisions in support of her claim.

The appellant further stated that she and the Veteran were in a common-law marriage for 15 years, from 1953 until the Veteran's death in 1968.  She had not been with anyone else and was still single.  She also said they had five children together.  

The appellant submitted additional argument in support of her claim in March 2009.  In particular, she cited to the holding by the U. S. Court of Appeals for the Federal Circuit in Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008).  In that case, the claimant had only been married to the Veteran for 9 days prior to his death.  However, the claimant had presented evidence of a common-law marriage that had existed for 5 years prior to the Veteran's death.  The case also involved a marital relationship as defined under Philippine law.  Although the Lamour case involved a determination of whether new and material evidence had been received to reopen a claim for survivor benefits, the Federal Circuit's analysis of a deemed valid marriage is relevant to this case and will be discussed more fully in the Analysis section of this decision.

The RO issued a statement of the case (SOC) in June 2009.  The SOC acknowledged the appellant's submission of a copy of the decision in Lamour.  The RO summarized the holding in the case, incorrectly, by saying the case could only be applied if she was legally married to the Veteran and she was not aware of the legal impediment that common-law marriage is not acceptable in the Philippines.  The SOC went on to say that, since the appellant and the Veteran were never legally married, the holding in Lamour did not apply to her case.  The SOC stated that the evidence submitted by the appellant did not establish that she and the Veteran were ever legally married.  

The appellant perfected her appeal in July 2009.  She submitted VA training materials in support of her claim.  She also stated that she was never aware of any legal impediment to her common-law marriage with the Veteran.  She asserted that she and the Veteran had entered into a common-law marriage that lasted 15 years until his death and that they had five children during their marriage.  She asked that the holding in the Lamour case be applied to her claim.

The Board denied the appellant's claim in August 2010.  The Board held that the preponderance of the evidence showed that the appellant was aware that she was not married to the Veteran and that they did not have a valid marriage.

As noted in the Introduction, the appellant appealed the Board's decision to the Court.  The Joint Motion said that the Board failed to provide an adequate statement of reasons and bases to support its decision.  In particular, the Joint Motion said the Board failed to adequately explain how a statement from the Veteran in 1967 and a statement from the appellant in 2008 provided sufficient evidence to find she was aware of a legal impediment to her common-law marriage with the Veteran.  Further, the Joint Motion noted that common-law marriage was not legal in the Philippines, citing to Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  However, the Joint Motion also noted the holding in Lamour that required an analysis of whether an attempted marriage, invalid by reason of a legal impediment, may still be a marriage under the deemed valid marriage rubric.  

The appellant submitted specific arguments in response to the Board's letter of July 2011.  She maintained that the relationship between herself and the Veteran satisfies the criteria for a deemed valid marriage.  The appellant argued that she met the regulatory requirements for having a marriage with the Veteran.  

II.  Analysis

For VA purposes, except as provided in 38 C.F.R. §  3.52, a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011). 

The evidence in this case is unequivocal in that the Veteran and the appellant did not have a legally valid marriage under the law of the Philippines.  This is confirmed by the Veteran's earlier statements, current statements from the appellant as well as her admissions in the Joint Motion submitted to the Court in April 2011.  The appellant has consistently maintained that she and the Veteran had a common-law marriage, a type of marriage not recognized, or valid, under the law in the Philippines.  

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in 38 C.F.R. § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2011). 

The appellant and the Veteran's common-law marriage occurred more than 1 year before his death and there were five children born during the marriage.  Based on the evidence of record, the appellant and Veteran cohabitated continuously from the date of the marriage, May 1953, until the death of the Veteran.  There is no evidence of record to show that a claim has been filed by a legal surviving spouse who was found entitled to gratuitous death benefits of any type for any period prior to the Veteran's death.  The last remaining issue is whether the appellant entered in the marriage without any knowledge of a legal impediment.

VA's General Counsel has issued a precedential opinion finding that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage does constitute a legal impediment to a purported marriage for purpose of establishing a deemed-valid marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 58-91.  The opinion noted that the lack of a ceremonial marriage in a jurisdiction which requires one for a valid marriage is a legal impediment which, if unknown to the claimant, can create the type of hardship 38 U.S.C.A. § 103(a) was intended to alleviate. 

Thus, the key question is whether the evidence supports the appellant's assertion that she was unaware of any legal impediment to her common-law marriage to the Veteran.  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'" Lamour, 544 F.3d at 1323, (citing Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).

There is no evidence contemporaneous with the "date of marriage" in May 1953.  The evidence dated closest in time is the birth certificates for the five children.  The five documents list the Veteran and the appellant as the parents.  The children are either identified as legitimate or the parents reported as married with a date of marriage in May 1953.  The first child was born in January 1954 when the appellant was 21 years of age.  Thus, based on information provided by the appellant in her response of August 2011, parental consent was not needed by the appellant for her to marry the Veteran as she was of legal age in May 1953. 

The appellant has submitted several statements asserting that she was unaware of any legal impediment to her common-law marriage.  There is insufficient evidence of record to find that there is a preponderance of evidence against such an assertion.  Therefore, resolving all reasonable doubt in favor the appellant, her belief that she entered into a valid marriage from May 1953 must be upheld.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The appellant is recognized as the Veteran's surviving spouse for VA benefits.


ORDER

The appellant is the surviving spouse of the Veteran.



____________________________________________
M. W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


